Citation Nr: 1811336	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2014, the claims file was permanently transferred to the RO in Waco, Texas.  Subsequently, the Veteran moved Florida.  The St. Petersburg, Florida RO now has jurisdiction over the appeal.

In November 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) to arrange for a requested hearing before a Veterans Law Judge.  In January 2018, the Veteran withdrew his request for a Board hearing scheduled for later in the month.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e)(2017).  The AOJ returned the appeal to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a compensable rating is warranted for his hemorrhoids, status post hemorrhoidectomy.  During the course of the appeal, he underwent another hemorrhoidectomy and anal skin tag excision in May 2011. 

In his substantive appeal received in February 2011 and correspondence received in February 2015, the Veteran described in detail the symptoms and effects of his hemorrhoids prior to the May 2011 hemorrhoidectomy.  Unfortunately, the evidence of record is insufficient to decide the claim.  Since separation from service, the Veteran had received all his medical care at the South Texas VA Healthcare System in San Antonio.  However, treatment records dated between October 2008 and his May 2011 surgery are not associated with the claims file.  Moreover, the medical evidence of record after May 2011 is limited to treatment records dated from March 2012 to September 2014 from the Austin, Texas, VA Community Based Outpatient Clinic (CBOC) and an October 2014 primary care record from the Panama City, Florida VA CBOC.

The AOJ should obtain all outstanding VA treatment records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Also, according to the record, the Veteran is represented by Texas Veterans Commission, although he no longer resides in Texas.  On remand, the Veteran should be provided an opportunity to appoint a new representative to assist him in his appeal should he so desire.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may appoint a representative by submitting a signed VA Form 21-22.

2.  Obtain all treatment records from the South Texas VA Health Care System from October 2008 to March 2012, and ongoing treatment records from the Panama City VA CBOC dating since November 2014.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, to include consideration as to whether an additional VA examination is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




